 

Exhibit 10.1

 



FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of August 30, 2019, by and among PDC ENERGY, INC., a
Delaware corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”), and each
of the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into
that certain Fourth Amended and Restated Credit Agreement, dated as of May 23,
2018 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), for the purpose and consideration therein
expressed, whereby the Lenders became obligated to make loans to the Borrower as
therein provided;

 

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders constituting the Majority Lenders have agreed, as set forth herein, to
amend certain provisions of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Credit Agreement, in consideration of the loans
which may hereafter be made by Lenders to the Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

DEFINITIONS AND REFERENCES

 

Section 1.1.          Defined Terms. Unless the context otherwise requires or
unless otherwise expressly defined herein, the terms defined in the Credit
Agreement shall have the same meanings whenever used in this Amendment. Unless
otherwise specified, all section references in this Amendment refer to sections
of the Credit Agreement.

 

ARTICLE II. 

 

AMENDMENTS TO CREDIT AGREEMENT

 

Section 2.1.          Amendments to Section 1.02. The following defined terms
are hereby amended and restated in their entirety or added in their entirety in
the appropriate alphabetical order, as applicable, in each case, to read as
follows:

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 



 

 

 

(a)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 12.22.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Existing SRC Letter of Credit” means each letter of credit that is issued and
outstanding under the SRC Credit Agreement immediately prior to the SRC Merger
Closing Date.

 

“First Amendment” means that certain First Amendment to Fourth Amended and
Restated Credit Agreement, dated as of August 30, 2019, among the Borrower, the
Administrative Agent and the Lenders party thereto.

 

“First Amendment Effective Date” has the meaning given to such term in the First
Amendment.

 

“First Amendment Fee Letter” means that certain fee letter, dated as of August
25, 2019, by and between the Borrower and JPMorgan Chase Bank, N.A (as amended,
amended and restated, supplemented or otherwise modified from time to time).

 

“First Amendment Lead Arranger” means JPMorgan Chase Bank, N.A., in its capacity
as sole lead arranger and bookrunner in connection with the First Amendment.

 

“No Conflicts With Organizational Documents Representation” means a
representation made by the Borrower that the consummation of the SRC Merger
Transactions does not violate any Organizational Document of any Credit Party.

 

“Organizational Document” means, with respect to any Person, (a) in the case of
any corporation, the articles or certificate of incorporation and by-laws (or
similar documents) of such Person, and (b) in the case of any limited liability
company, the certificate of formation and limited liability company agreement
(or similar documents) of such Person.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 12.22.

 

“Replacement LC Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as
an Issuing Bank.

 



2

 

 

“Replacement Letter of Credit” means a Letter of Credit issued on the SRC Merger
Closing Date by the Replacement LC Issuing Bank in replacement of an Existing
SRC Letter of Credit; provided that the amount of such Letter of Credit does not
exceed the amount of the Existing SRC Letter of Credit replaced by such Letter
of Credit.

 

“Signing Date” means August 25, 2019.

 

“Specified Representations” means the No Conflicts With Organizational Documents
Representation and the representations and warranties set forth in Sections 7.01
(as such representation relates to valid existence of the Credit Parties),
Section 7.02 (as such representation and warranty relates to the requisite power
and authority of the Credit Parties to execute and deliver the First Amendment,
the due authorization, execution and delivery by the Borrower of the First
Amendment, and the enforceability of this Agreement (as amended by the First
Amendment)), Section 7.08, Section 7.20; Section 7.21 (with such representation
and warranty made as of the SRC Merger Closing Date after giving effect to the
SRC Merger Transactions); the last sentence of Section 7.22 (as such
representation relates to the use of proceeds) and, subject to the proviso in
clause (b) of the definition of “SRC Merger Funds Borrowing Conditions”, Section
7.24 (as such representation and warranty relates to the creation, validity and
perfection of the security interests in the Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties).

 

“SRC” means SRC Energy, Inc., a Colorado corporation.

 

“SRC Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of April 2, 2018, as amended from time to time, among SRC,
as borrower, SunTrust Bank, as administrative agent, swingline lender and
issuing bank and the lenders and other parties from time to time party thereto.

 

“SRC Merger” means the merger of SRC with and into the Borrower pursuant to the
SRC Merger Agreement, with the Borrower as the surviving Person.

 

“SRC Merger Agreement” means that certain Agreement and Plan of Merger, dated as
of August 25, 2019, by and between SRC and the Borrower, together with all
exhibits, schedules and disclosure letters thereto”.

 

“SRC Merger Agreement Representations” means those representations and
warranties made by SRC in the SRC Merger Agreement (as in effect on the Signing
Date) that are material to the interests of the Lenders (in their capacities as
such), but only to the extent that the Borrower has the right to terminate its
obligations under the SRC Merger Agreement or decline to consummate the SRC
Merger as a result of the failure of such representation or warranty to be
accurate.

 

“SRC Merger Closing Date” means the first date on which each of the SRC Merger
Funds Borrowing Conditions has been satisfied (or waived in accordance with
Section 12.02).

 



3

 

 

“SRC Merger Funds Borrowing” means a Revolving Credit Borrowing, the proceeds of
which will be used solely for one or more SRC Merger Funds Purposes.

 

“SRC Merger Funds Borrowing Conditions” means each of the following:

 

(a)        the First Amendment Effective Date shall have occurred;

 

(b)       the Borrower and SRC shall have entered into the SRC Merger Agreement
on terms and conditions satisfactory to the First Amendment Lead Arranger (it
being understood and agreed that the SRC Merger Agreement as in effect on the
Signing Date is satisfactory to the First Amendment Lead Arranger);

 

(c)       since the Signing Date, the Borrower shall not have waived, amended,
or provided any consent with respect to, any term or condition of the SRC Merger
Agreement in a manner that materially and adversely affects the interests of the
Lenders in their capacities as such without the prior written consent of the
First Amendment Lead Arranger (such consent not to be unreasonably withheld,
delayed or conditioned) (it being understood and agreed that any change in the
Exchange Ratio (as defined in the SRC Merger Agreement (as in effect on the
Signing Date)) shall be deemed not to be adverse to the interests of the Lenders
in their capacities as such));

 

(d)       the SRC Merger shall have been consummated in accordance with the SRC
Merger Agreement or will be consummated substantially concurrently with the
initial SRC Merger Funds Borrowing;

 

(e)       the Administrative Agent shall have received (i) unaudited
consolidated balance sheets and related statements of operations, equity and
cash flows of the Borrower and its Subsidiaries, for each subsequent fiscal
quarter (other than the fourth fiscal quarter of any fiscal year) ended at least
forty-five (45) days before the SRC Merger Closing Date (in each case, together
with the corresponding comparative period from the prior fiscal year) and (ii)
unaudited consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows of SRC and its Subsidiaries, for each
subsequent fiscal quarter (other than the fourth fiscal quarter of any fiscal
year) ended at least forty-five (45) days before the SRC Merger Closing Date (in
each case, together with the corresponding comparative period from the prior
fiscal year), provided that filing of the required financial statements in
clauses (i) and (ii) above on form 10-Q by the Borrower or SRC, as applicable,
with the Securities and Exchange Commission through the “Electronic Data
Gathering, Analysis and Retrieval” system will satisfy the foregoing
requirements;

 

(f)       the Administrative Agent shall have received, at least three (3)
business days prior to the SRC Merger Closing Date, to the extent reasonably
requested in writing by the Administrative Agent or its counsel at least ten
(10) business days prior to the SRC Merger Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

 



4

 

 

(g)       all fees due to the Administrative Agent, the First Amendment Lead
Arranger and the Lenders with respect to the First Amendment required by the
First Amendment and/or the First Amendment Fee Letter have been paid on or prior
to the SRC Merger Closing Date shall have been, or substantially concurrently
with the initial SRC Merger Funds Borrowing on the SRC Merger Closing Date shall
be paid, and all expenses required to be paid or reimbursed to the
Administrative Agent and the First Amendment Lead Arranger with respect to the
First Amendment that have been invoiced at least two (2) Business Days prior to
the SRC Merger Closing Date shall have been, or substantially concurrently with
the initial SRC Merger Funds Borrowing on the SRC Merger Closing Date shall be,
paid;

 

(h)       all outstanding amounts in respect of the SRC Credit Agreement shall
have been paid in full in cash substantially concurrently with the SRC Merger
Funds Borrowing on the SRC Merger Closing Date and the commitments thereunder
terminated;

 

(i)       on the SRC Merger Closing Date, after giving effect to the SRC Merger
Transactions, neither the Borrower nor any of its Subsidiaries shall have any
material Debt for borrowed money other than (i) Debt arising under this
Agreement, (ii) Debt permitted under this Agreement, (iii) the 2021 Convertible
Notes, (iv) the Borrower’s 6.125% senior unsecured notes due 2024, (v) the
Borrower’s 5.75% senior unsecured notes due 2026 and (vi) the SRC Notes;

 

(j)       the Specified Representations shall be true and correct in all
material respects (or if any such representation and warranty is already
qualified by materiality, such representation and warranty shall be true and
correct in all respects)and the SRC Merger Agreement Representations shall be
true and correct as set forth in Section 7.2(a) of the SRC Merger Agreement;

 

(k)       since the Signing Date, there shall not have been any Company Material
Adverse Effect (as defined in the SRC Merger Agreement (as in effect on the
Signing Date));

 

(l)       the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the satisfaction of the
conditions contained in clause (d), clause (j) (solely with respect to the
Specified Representations) and clause (k) of the definition of SRC Merger Funds
Borrowing Conditions;

 

(m)       the Administrative Agent shall have received a SRC Merger Funds
Borrowing Request; and

 

(n)       the Administrative Agent shall have received a certificate from the
principal financial officer of the Borrower, substantially in the form attached
hereto as Exhibit M.

 



5

 

 

“SRC Merger Funds Borrowing Request” means a Revolving Credit Borrowing Request
submitted by the Borrower in accordance with Section 2.03 (unless otherwise
agreed by the Administrative Agent) that (a) is substantially in the form of
Exhibit B and (b) specifies that such Revolving Credit Borrowing shall be a SRC
Merger Funds Borrowing.

 

“SRC Merger Funds Purpose” means:

 

(a)       the repayment of all outstanding amounts under the SRC Credit
Agreement on the SRC Merger Closing Date;

 

(b)        the payment on the SRC Merger Closing Date of any cash that is
required to be paid by the Borrower pursuant to the SRC Merger Agreement, other
than cash consideration payable to SRC stockholders generally in respect of
Company Common Stock (as defined in the SRC Merger Agreement as in effect on the
Signing Date), if any, (unless such cash consideration is paid in lieu of
fractional shares of Parent Common Stock (as defined in the SRC Merger Agreement
as in effect on the Signing Date));

 

(c)       a repurchase of any SRC Notes as a result of a Change of Control (as
defined in the SRC Notes Indenture), if any, triggered by the consummation of
the SRC Merger; or

 

(d)       the payment of fees and expenses incurred in connection with the First
Amendment, the SRC Merger and any of the transactions described in the foregoing
clauses (a) through (c).

 

“SRC Merger Transactions” means, collectively, the (a) SRC Merger, (b) the entry
into and performance of the First Amendment, (c) each SRC Merger Funds Borrowing
and the use of the proceeds thereof and (d) payment of fees and expenses as
described in clause (d) of the definition of “SRC Merger Funds Purposes”.

 

“SRC Notes” means SRC’s 6.250% senior unsecured notes due 2025 issued pursuant
to the SRC Notes Indenture.

 

“SRC Notes Indenture” means that certain Indenture, dated as of November 29,
2017, among SRC and U.S. Bank National Association, as trustee (as amended,
amended and restated, supplemented or otherwise modified from time to time).

 

“Supported QFC” has the meaning assigned to it in Section 12.22.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section
12.22.

 

Section 2.2.          Amendment to Section 2.03.

 

(a)       Section 2.03(a) is hereby amended by (i) deleting “and” at the end of
Section 2.03(a)(ii), (ii) replacing the “.” at the end of Section 2.03(a)(iii)
with “;” and (iii) adding new Sections 2.03(a)(iv) and (a)(v) in their entirety
to read as follows:

 

“(iv) whether such Borrowing is a SRC Merger Funds Borrowing; and

 



6

 

 

(v)       if such Borrowing is a SRC Merger Funds Borrowing, a certification
that the proceeds of such SRC Merger Funds Borrowing shall be used solely for
one or more SRC Merger Funds Purposes.”

 

(b)       Section 2.03(d) is hereby amended and restated in its entirety to read
as follows:

 

“(d) a Revolving Credit Borrowing Request, once delivered to the Administrative
Agent, shall not be revocable by the Borrower and (other than a Revolving Credit
Borrowing Request to refund, continue or convert any outstanding Revolving
Credit Borrowing) shall constitute a certification by the Borrower as of the
date thereof that, in the case of a Revolving Credit Borrowing other than a SRC
Merger Funds Borrowing, the conditions set forth in Sections 6.02(a)(i) and
(a)(ii) have been satisfied.”

 

Section 2.3.          Amendments to Section 2.07.

 

(a)       Section 2.07 is hereby amended by replacing each reference to “Section
6.02” contained therein with a reference to “Section 6.02(a)”.

 

(b)       Section 2.07(b) is hereby amended by adding the following sentence in
its entirety to the end thereof: 

 

“Notwithstanding the conditions set out above in this Section 2.07(b), each
issuance of a Replacement Letter of Credit on the SRC Merger Closing Date at the
request and for the account of the Borrower shall be subject only to the
satisfaction of (x) the conditions set forth in Sections 2.07(b)(i) and
2.07(b)(iii); provided, that, the conditions set forth in Section 2.07(b)(iii)
will be limited solely to delivery by the Borrower to the Replacement LC Issuing
Bank of a duly completed Letter of Credit application form and Letter of Credit
application amendment form, each in the Replacement LC Issuing Bank’s standard
form provided to the Borrower on the First Amendment Effective Date and any
other administrative and operational documents customarily required to be
delivered in connection with a Letter of Credit application form, it being
understood that delivery of a Letter of Credit Agreement shall not be required
to be delivered pursuant to Section 2.07(b)(iii) as a condition precedent to the
issuance of the Replacement Letters of Credit and (y) each of the SRC Merger
Funds Borrowing Conditions.”

 

Section 2.4.          Amendment to Section 2.08. Section 2.08(c)(vi) is hereby
amended by replacing the reference to “Sections 6.02(a) and (b)” contained
therein with a reference to “Sections 6.02(a)(i) and (a)(ii)”.

 

Section 2.5.          Amendment to Section 6.02. Section 6.02 is hereby amended
and restated in its entirety to read as follows:

 

“Section 6.02 Each Credit Event.

 



7

 

 

(a)       The obligation of each Lender to make a Loan on the occasion of any
Borrowing other than a SRC Merger Funds Borrowing (including the initial
funding, but excluding a Revolving Credit Borrowing to continue or convert any
outstanding Revolving Credit Borrowing), and of the Issuing Banks to issue,
amend, renew or extend any Letter of Credit (but excluding any automatic renewal
or extension of any Letter of Credit, any amendment the sole purpose of which is
to extend or renew any Letter of Credit or the issuance of any Replacement
Letter of Credit on the SRC Merger Closing Date), is subject to the satisfaction
of the following conditions (or waiver thereof in accordance with Section
12.02):

 

(i)       At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(ii)       The representations and warranties of the Credit Parties set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) as of such
specified earlier date.

 

(iii)       The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or any Issuing Bank to violate or exceed, any applicable
Governmental Requirement.

 

(iv)       The receipt by the Administrative Agent of a Revolving Credit
Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit in accordance with Section 2.07(b), as applicable.

 

Each request for a Borrowing other than a SRC Merger Funds Borrowing and each
request for the issuance, amendment, renewal or extension of any Letter of
Credit (other than the issuance of a Replacement Letter of Credit on the SRC
Merger Closing Date) shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in Section
6.02(a)(i) and (a)(ii).

 

(b)       The obligation of (i) each Lender to make a Revolving Credit Loan on
the occasion of any SRC Merger Funds Borrowing is subject to the satisfaction of
each of the SRC Merger Funds Borrowing Conditions (or waiver thereof in
accordance with Section 12.02) and (ii) the Replacement LC Issuing Bank to issue
any Replacement Letter of Credit on the SRC Merger Closing Date is subject to
(x) the conditions set forth in Sections 2.07(b)(i) and 2.07(b)(iii); provided,
that, the conditions set forth in Section 2.07(b)(iii) will be limited solely to
delivery by the Borrower to the Replacement LC Issuing Bank of a duly completed
Letter of Credit application form and Letter of Credit application amendment
form, each in the Replacement LC Issuing Bank’s standard form provided to the
Borrower on the First Amendment Effective Date and any other administrative and
operational documents customarily required to be delivered in connection with a
Letter of Credit application form, it being understood that delivery of a Letter
of Credit Agreement shall not be required to be delivered pursuant to Section
2.07(b)(iii) as a condition precedent to the issuance of the Replacement Letters
of Credit and (y) each of the SRC Merger Funds Borrowing Conditions.”

 



8

 

 

Section 2.6.          Amendment to Section 9.07. Section 9.07(a) is hereby
amended by adding the following sentence in its entirety to the end thereof:

 

“The Borrower will not, nor will it permit any other Credit Party to, permit the
proceeds of any Revolving Credit Loans made as part of a SRC Merger Funds
Borrowing to be used for any purpose other than a SRC Merger Funds Purpose.”

 

Section 2.7.          Amendment to Section 9.08. Section 9.08 is hereby amended
and restated in its entirety to read as follows:

 

“Section 9.08 Mergers, Etc. The Borrower will not, nor will it permit any other
Credit Party to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that, so long as no Default
has occurred and is then continuing or would result therefrom, (a) any Person
may participate in a consolidation with the Borrower (provided that the Borrower
shall be the survivor), (b) any Person may participate in a consolidation with
any other Restricted Subsidiary in a transaction in which the surviving entity
is a Restricted Subsidiary, (c) any Restricted Subsidiary may dispose of its
assets to the Borrower or to another Restricted Subsidiary and (d) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.”

 

Section 2.8.          Amendment to Article XII. Article XII is hereby amended by
adding a new Section 12.22 in its entirety to read as follows:

 

“Section 12.22 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 



9

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 

Section 2.9.          Amendment to Exhibits. Exhibit B to the Credit Agreement
is hereby replaced in its entirety by Exhibit B attached hereto and Exhibit M
attached hereto is hereby added in its entirety as Exhibit M to the Credit
Agreement.

 

ARTICLE III. 

 

CONDITIONS OF EFFECTIVENESS

 

Section 3.1.          First Amendment Effective Date. This Amendment shall
become effective on the first date on which the Administrative Agent shall have
received counterparts of this Amendment duly executed and delivered by the
Administrative Agent, the Borrower and the Lenders constituting the Majority
Lenders, in form, substance and date satisfactory to the Administrative Agent
(such date, the “First Amendment Effective Date”).

 

ARTICLE IV.

MISCELLANEOUS

 

Section 4.1.          Ratification of Agreements. The Loan Documents, as they
may be affected by this Amendment, are hereby ratified and confirmed in all
respects. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement, the Notes, or any other Loan
Document nor constitute a waiver, amendment or other modification of any
provision of the Credit Agreement, the Notes or any other Loan Document. The
terms of this Amendment do not and shall not constitute a novation and, except
as expressly amended hereby, each of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect.

 



10

 

 

Section 4.2.          Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement (as they may be affected by this Amendment)
pertaining to Loan Documents apply thereto.

 

Section 4.3.          Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York. The provisions
of Section 12.09(b) through (d) are hereby incorporated herein mutatis mutandis.

 

Section 4.4.          Counterparts; Fax. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES HERETO.

 

[The remainder of this page has been intentionally left blank.]

 



11

 

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, a Lender, a Swing Line
Lender and an Issuing Bank    By: /s/ Jo Linda Papadakis  Name: Jo Linda
Papadakis  Title: Authorized Officer

 



[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 

  WELLS FARGO BANK, N.A., as a Lender and an Issuing Bank         By:   /s/ Tim
Green     Name: Tim Green       Title: Director

 



[PDC Energy, Inc. - Signature Page to First Amendment]

 





 

 

 

  BANK OF AMERICA, N.A., as a Lender         By:   /s/ Ronald E. McKaig    
Name:  Ronald E. McKaig     Title: Managing Director



 

[PDC Energy, Inc. - Signature Page to First Amendment]

 



 

 

 

  BANK OF MONTREAL, as a Lender         By:    /s/ Gumaro Tijerina     Name:
Gumaro Tijerina     Title: Managing Director

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 



  CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender         By: /s/ Matthew Brice  
  Name: Matthew Brice     Title: Vice President

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 



 

 

 

  BBVA USA, as a Lender       By:    /s/ Julia Barnhill     Name: Julia Barnhill
    Title: Vice President

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender         By: /s/ Peter
Kuo     Name: Peter Kuo     Title: Authorized Signatory

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 



 

 

 



  U.S. BANK, NATIONAL ASSOCIATION, as a Lender         By:   /s/ Tara McLean    
Name: Tara McLean     Title: Vice President

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 

  THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender         By:   /s/ Ryan
Knape     Name: Ryan Knape     Title: Director

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 



 

 

 

BOKF, N.A., as a Lender         By:   /s/ Benjamin H. Adler     Name: Benjamin
H. Adler     Title: Senior Vice President



 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 



  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender         By:  
/s/ Trudy Nelson     Name: Trudy Nelson     Title: Authorized Signatory        
      By: /s/ Scott W. Danvers     Name: Scott W. Danvers     Title: Authorized
Signatory

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 



 

 

 

  COMERICA BANK, as a Lender         By:   /s/ Courtney A. Rehm     Name:
Courtney A. Rehm     Title: Portfolio Manager



 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 



  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender         By:   /s/
Joseph Cariello     Name: Joseph Cariello     Title: Director               By:
/s/ Michael Willis     Name: Michael Willis     Title: Managing Director



 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 



  KEYBANK N.A., as a Lender         By:   /s/ George E. McKean     Name: George
E. McKean     Title: Senior Vice President



 

[PDC Energy, Inc. - Signature Page to First Amendment]

 



 

 

 

  NATIXIS, NEW YORK BRANCH, as a Lender         By:   /s/ Vikram Nath     Name:
Vikram Nath     Title: Director               By: /s/ Brian O’Keefe     Name:
Brian O’Keefe     Title: Vice President

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 

  TEXAS CAPITAL BANK, N.A., as a Lender         By:   /s/ Jamie Hibbert    
Name: Jamie Hibbert     Title: Vice President



 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 

  ABN AMRO CAPITAL USA LLC, as a Lender         By:   /s/ Darrell Holley    
Name: Darrell Holley     Title: Managing Director               By: /s/ Kelly
Hall     Name: Kelly Hall     Title: Director



 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 



  FIFTH THIRD BANK, as a Lender         By:   /s/ Jonathan Lee     Name:
Jonathan Lee     Title: Director

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 

 

 

 



  GOLDMAN SACHS BANK USA, as a Lender         By:   /s/ Nadia Garcia     Name:
Nadia Garcia     Title: Authorized Signatory

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 



 

 

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender         By:   /s/ Sandra Salazar  
  Name: Sandra Salazar     Title: Managing Director

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 





 

 

 

Agreed and acknowledged:         PDC ENERGY, INC., as Borrower         By:   /s/
R. Scott Meyers     Name:  R. Scott Meyers     Title:    CFO and Senior Vice
President  

 

[PDC Energy, Inc. - Signature Page to First Amendment]

 



 

